SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

464
KA 13-01645
PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, CURRAN, AND TROUTMAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

DONNELL L. WILLIAMS, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JAMES ECKERT OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (STEPHEN X. O’BRIEN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Monroe County
(Joanne M. Winslow, J.), rendered July 31, 2012. The judgment
convicted defendant, upon his plea of guilty, of rape in the first
degree (two counts) and burglary in the second degree (two counts).

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:    June 10, 2016                          Frances E. Cafarell
                                                   Clerk of the Court